DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on January 28, 2022:
Claims 1, 5, 7 and 9-11 are pending;
The drawing objection, 112 rejection, 102 and 103 rejections are withdrawn in light of the amendment and Applicant’s remarks.
Drawings
The drawings received May 13, 2020 are acceptable for examination purposes.
Allowable Subject Matter
Claims 1, 5, 7 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the battery box of at least claim 1, the box comprising a base body made of a plastic material having the particular end walls and side walls wherein the fastening edge is formed such that, viewed from the corner edge, it can be engaged behind, wherein in the area of the top edge of the side wall, the fastening edge is arranged closer to the corner edge than in the area of the bottom edge of side wall, wherein the fastening edge extends continuously from the top edge to the bottom edge and wherein the battery box comprises a clamping element which comprises an area resting against an end wall, and moulded thereon two areas, each resting against a side 
Applicant’s arguments on pages 5-9 of the response filed on January 28, 2022, with respect to JP ‘864 and GB ‘879 have been fully considered and are persuasive.  The rejection to JP ‘864 in view of GB ‘879 has been withdrawn.  Upon reconsideration, the features of claim 1 and corresponding disclosure to the significance of such a design (paras. [0030]-[0032]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725